Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 30, 2018

The Court of Appeals hereby passes the following order:

A18A0929. EDITH GITTENS v. REGINALD GITTENS.

      On July 24, 2017, the trial court entered a final judgment and decree of divorce
between Reginald Gittens and Edith Gittens. On August 25, 2017, Edith Gittens filed
a notice of appeal of the divorce decree in the trial court. Edith Gittens filed an
amended notice of appeal of the same order on September 18, 2017 and again on
December 1, 2017. We, however, lack jurisdiction.
      Where, as here, the underlying action involves rights and obligations arising
out of a divorce decree, the case is a domestic relations matter within the meaning of
OCGA § 5-6-35 (a) (2). See Walker v. Estate of Mays, 279 Ga. 652, 653 (1) (619
SE2d 679) (2005). Appeals in such matters must be initiated by filing an application
for discretionary review. See OCGA § 5-6-35 (a) (2), (b); accord Voyles v. Voyles,
301 Ga. 44, 47 (799 SE2d 160) (2017) (an appeal in a domestic relations case in
which child custody is not at issue must be brought by discretionary application).
“[C]ompliance with the discretionary appeals procedure is jurisdictional.” Fabe v.
Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
      Even if Edith Gittens had a right of direct appeal, this appeal is untimely. To
be timely, a notice of appeal must be filed within 30 days of entry of the order on
appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction on this Court. See Rowland v. State,
264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Edith Gittens did not file her
first notice of appeal until 32 days after the entry of the order she seeks to appeal, her
appeal is untimely.
      Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 01/30/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.